EXHIBIT 10.35

BLACKROCK, INC.
LEADERSHIP RETENTION CARRY PLAN

1.

Purpose.  The Plan is intended to provide deferred compensation for a select
group of management or highly compensated employees, as described in Section
201(2) of ERISA, in the form of Percentage Points granted to Eligible
Individuals. The purpose of the Plan is to afford a retention incentive to
Eligible Individuals to (i) continue as employees of the Company and its
Affiliates, (ii) increase their efforts on behalf of the Company, (iii) further
align their interests with those of the Company’s clients, and (iv) promote the
success of the Company’s business. Pursuant to the Plan, the Company may grant
Percentage Points to Eligible Individuals. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in Section 2.

2.

Definitions.

 

(a)

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under Section 12
of the Exchange Act.

 

(b)

“Award” means an award of Percentage Points granted under the Plan.

 

(c)

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award executed by the Company and the Eligible Individual
receiving an Award.

 

(d)

“Board” means the Board of Directors of the Company.

 

(e)

“Cause” means the occurrence of any of the following: (i) gross negligence or
intentional misconduct by the Grantee that (a) is in connection with the
Grantee’s duties to the Company or any Subsidiary or Affiliate or (b) causes, or
is reasonably expected to cause, harm (monetarily or otherwise) to the Company
or its Subsidiaries or Affiliates, employees or Clients; (ii) the Grantee’s
breach of fiduciary duty owed to the Company or its Subsidiaries or Affiliates
or Clients; (iii) any misappropriation or embezzlement by the Grantee, or any
action by the Grantee involving theft, fraud or material personal dishonesty;
(iv) any violation by the Grantee of any domestic or foreign securities laws,
rules or regulations including, but not limited to, those of any self-regulatory
organization or authority; (v) the Grantee’s indictment, conviction of or guilty
or nolo contendere plea to a felony or any crime involving theft, fraud or
embezzlement or personal dishonesty, provided that if the Grantee is terminated
for Cause because of an indictment and such indictment does not ultimately
result in a conviction or plea that would otherwise constitute Cause hereunder,
then such termination will be deemed to be an involuntary termination other than
for Cause as of the date of Grantee’s original termination; (vi) the Grantee’s
willful failure or refusal to perform material duties or material obligations
owed to the Company or its Subsidiaries or Affiliates; or (vii) the Grantee’s
material violation of the written policies of the Company or its Subsidiaries or
Affiliates, including the Confidentiality Policy and Code of Business Conduct
and Ethics. A determination of Cause shall be in the sole discretion of the
Company. For purposes of the Plan, (i) “Client” means any person, firm, company,
or other organization (including an Intermediary Client) to whom the Company or
any of its Affiliates has supplied services, products or professional advice and
(ii) “Intermediary Client” means any person or entity (such as a broker dealer,
distributor, financial adviser, administrator or other marketing or service
organization) through which the Company or any of its Affiliates offers,
markets, distributes or provides its services, products or advice.

 

(f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

(g)

“Committee” means the Management Development and Compensation Committee of the
Board, or any person or group of persons to whom the Management Development and
Compensation Committee of the Board delegates authority to administer the Plan.

 

(h)

“Company” means BlackRock, Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.

 

(i)

“Competitive Activity” means any activity that competes with the business
operations of the Company, as determined by the Committee in its sole
discretion, and shall include representing or associating in any capacity
(including, without limitation, as an officer, employee, partner, director,
consultant, agent, advisor or security holder) with a company that competes with
the Company or any of its Subsidiaries or Affiliates.

 

--------------------------------------------------------------------------------

EXHIBIT 10.35

 

Notwithstanding the foregoing, the Grantee’s beneficial ownership of less than
five percent (5%) of the economic or voting interests of a publicly-held company
shall not constitute a Competitive Activity.

 

(j)

“Confidentiality Policy” means the Company’s Confidentiality and Employment
Policy, as it may be amended from time to time.

 

(k)

“Disability” means a disability as defined in Section 409A(a)(2)(C) of the Code
and the applicable guidance thereunder.

 

(l)

“Eligible Individual” means any individual performing services for the Company
or an Affiliate and designated as an employee on the payroll records of the
Company or such Affiliate, as determined and designated by the Committee in its
sole discretion; provided that participation in the Plan shall be limited to a
select group of management or highly compensated employees, as described in
Section 201(2) of ERISA.

 

(m)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

(o)

“Good Leaver Date” means the effective date of the Grantee’s Good Leaver
Termination.

 

(p)

“Good Leaver Termination” means a termination of the Grantee’s employment with
the Company or an Affiliate due to the Grantee’s Retirement, Disability or
death.

 

(q)

“Grantee” means an Eligible Individual who has been granted an Award under the
Plan.

 

(r)

“Measurement Date” means December 31 of the calendar year immediately prior to
the year of distribution with respect to each of the Initial Distribution,
Second Distribution and Third Distribution.

 

(s)

“Participating Carry Funds” will be those carry vehicles (which may include one
or more series or classes under a particular “master” carry vehicle) and stand
alone “shadow carry” programs in respect of performance fee generating funds
that (i) had an initial close during the period commencing in the year of grant
and ending on the participant’s formal “Good Leaver Date” (as defined above) and
(ii) are listed in the Award Agreement for each Grantee, as may be updated from
time to time as determined by the Committee or its delegate in their sole
discretion.

 

(t)

“Percentage Points” mean an award of points granted pursuant to Section 6 that
is used to determine the cash payments to the Grantee with respect to the Total
Share Carry Pool.

 

(u)

“Plan” means this BlackRock, Inc. Leadership Retention Carry Plan, as amended
from time to time.

 

(v)

“Restrictive Covenant Obligations” mean, collectively with the Confidentiality
Policy, any restrictive covenant obligations included in or attached as an
appendix to an Award Agreement.

 

(w)

“Retirement” means the occurrence of a Good Leaver Date as a result of the
Grantee’s voluntary resignation (other than a voluntary resignation following
the occurrence of an event that constitutes Cause) that is (i) in circumstances
where the Grantee represents that any future work will not involve a breach of
the Restrictive Covenant Obligations and (ii) after the Grantee has satisfied
the Rule of 65, (A) (1) with at least the age of 60, if the Grantee did not
attain age 54 on or prior to January 19, 2016, or (2) with at least the age of
55, if the Grantee attained age 54 on or prior to January 19, 2016, and (B) with
a total of at least three (3) years of Credited Service (as defined below); in
each case, provided, that, the Grantee has provided written notice to the
Company at least one (1) year prior to such Good Leaver Date in accordance with
applicable Company policy, unless, in each case, as otherwise determined by the
Committee in its sole discretion.

 

(x)

“Rule of 65” means the sum of the Grantee’s age and years of combined and
continuous service with Company or any of its Affiliates (including periods of
employment with an entity prior to it becoming a Subsidiary and, to the extent
determined by the Committee) (such service, “Credited Service”) equals at least
sixty-five (65). For purposes of determining the Rule of 65, years of age and
Credited Service equal full years and completed months.  

2

--------------------------------------------------------------------------------

EXHIBIT 10.35

 

(y)

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

(z)

“Total Share Carry Pool” means, as determined by the Committee in its sole
discretion, a dollar amount equal to 100% of the total carried interest
distributions (excluding for this purpose any tax distributions until such time
as carried interest is actually earned) allocated and paid to the Company or any
of its Subsidiaries or Affiliates; provided, that, no amount shall be deemed to
be part of the Total Share Carry Pool unless and until it is no longer subject
to clawback pursuant to the terms of the governing documents of the applicable
Participating Carry Fund.  For the avoidance of doubt, the Total Share Carry
Pool shall include (i) the “portfolio management share” of carried interest
distributions in respect of any Participating Carry Fund allocated or reserved
for a party other than Company and its Subsidiaries or Affiliates and (ii) any
amounts received by the Company or any of its Subsidiaries or Affiliates that
are awarded to participants under any compensatory programs (other than the
Plan) intended to track the value of interests in the Participating Carry Funds
(i.e., “shadow carry” programs), ((i) and (ii) together, the “Team Portion”) in
each case as determined by the Committee in its sole discretion.  For the
avoidance of doubt, to the extent a carried interest distribution is in the form
of a distribution in kind, the cash value of such interest as determined by the
Committee in its sole discretion shall also be included in the Total Carry Pool,
provided that to the extent illiquid or incapable of being monetized such
amounts may not be included in the Total Share Carry Pool, as determined by the
Committee in its sole discretion.

3.

Administration.

 

(a)

The Plan shall be administered by the Committee. The Committee’s decisions,
determinations and interpretations will be final and binding on the Company and
all of the Eligible Individuals. The Committee shall have the power and
authority, without limitation, to: (i) select Eligible Individuals; (ii)
determine whether and to what extent Percentage Points are to be granted to
Eligible Individuals; (iii) determine the terms and conditions, not inconsistent
with the terms of the Plan, which shall govern all outstanding Percentage Points
(including any amendments to the terms and conditions or number of outstanding
Percentage Points or Participating Carry Funds); (iv) adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall from time to time deem advisable; (v) construe and interpret the terms and
provisions of the Plan and any Award Agreement; (vi) correct any defect, supply
any omission or reconcile any inconsistency in the terms of the Plan or any
Award Agreement in the manner and to the extent that it shall deem advisable;
(vii) determine the Participating Carry Funds included in the Plan; and (viii)
otherwise supervise the administration of the Plan and to exercise all powers
and authorities necessary and advisable in the administration of the Plan.

 

(b)

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among Eligible Individuals (whether or not such Eligible
Individuals are similarly-situated). Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform Award
Agreements, as to the Eligible Individuals to receive Awards under the Plan and
the terms and provisions of Awards under the Plan. The Committee may provide
that any conditions, restrictions or forfeiture conditions relating to the Plan
will be waived or will not apply, in whole or in part, or in any individual
case, as it may deem advisable or necessary.  

 

(c)

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4.

Eligibility.  Except as provided below, Awards shall be granted to the Eligible
Individuals selected by the Committee. In determining the Eligible Individuals
to whom Awards shall be granted, the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan. Each Eligible Individual selected to participate in
the Plan shall receive an Award Agreement which must be executed by the Company
and the Eligible Individual to confirm such Eligible Individual’s participation
in the Plan.

3

--------------------------------------------------------------------------------

EXHIBIT 10.35

5.

Percentage Points Subject to the Plan.

 

(a)

Percentage Points.  A total of five (5) Percentage Points shall initially be
reserved for issuance under the Plan. Such amount may be increased or decreased
by the Committee in its sole discretion at any time (provided that such amount
may not be decreased to less than the Percentage Points of outstanding issued
awards).  The Percentage Points reserved for issuance under the Plan shall not
reduce the Team Portion.   If any Percentage Points subject to an Award are
forfeited, cancelled, exchanged or surrendered, the Percentage Points with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange or surrender, again be available for issuance under the Plan in the
Committee’s sole discretion.

 

(b)

Adjustments.  In the event that the Committee shall determine that any dividend
or other distribution, recapitalization, reorganization, merger, consolidation,
spin-off, combination, reclassification or other similar corporate transaction
or event (any such event, a “Change in Capitalization”) affects the Plan or any
Award granted thereunder such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Grantees under the Plan, then
the Committee shall make such equitable changes or adjustments as it deems
necessary or appropriate in its sole discretion to the Plan or any Award granted
thereunder. Any adjustment made pursuant to this Section is intended to be made
in a manner that complies with Section 409A of the Code and all regulations and
other guidance issued thereunder.

6.

Award of Percentage Points.  The Committee is authorized to grant Percentage
Points to Eligible Individuals, subject to the following terms and conditions:

 

(a)

Cash Distributions. Subject to the terms and conditions set forth in the Plan
and the Award Agreement, the Percentage Points shall confer upon the Grantee the
right to receive a cash payment equal to the excess of (A) the product of (x)
the Total Share Carry Pool and (y) a fraction, the numerator of which is the
total number of the Grantee’s Percentage Points and denominator of which is one
hundred (100), over (B) the total amount of cash payments (if any) previously
made to the Grantee with respect to such Percentage Points in accordance with
this Section (a “Cash Distribution”).

 

(b)

Vesting; Termination of Employment.  Subject to the terms and conditions
relating to the timing of payment set forth in Section 6(c), Cash Distributions
shall only be made following the Grantee’s Good Leaver Termination, provided
that the Grantee (i) executes (and does not revoke), and continues to comply
with, a general release of claims in favor of the Company and its Subsidiaries
and Affiliates in the form provided by the Company that becomes effective within
sixty (60) days following the Grantee’s Good Leaver Date, (ii) does not engage
in Competitive Activity and (iii) continues to comply with the Restrictive
Covenant Obligations. In the event that the Grantee’s employment with the
Company or an Affiliate is terminated other than pursuant to the Grantee’s Good
Leaver Termination, the Percentage Points shall be forfeited and the Grantee
shall not be entitled to receive any Cash Distributions with respect thereto.

 

(c)

Distribution Timing.  An initial distribution (the “Initial Distribution”) of
80% of the Cash Distributions due to the Grantee calculated as of the applicable
Measurement Date will occur on the first payroll date following June 30 of the
calendar year immediately following the calendar year in which the Grantee’s
Good Leaver Date occurs. Following the Initial Distribution, (i) a second
distribution will occur on the first payroll date following the date that is
forty-eight (48) months following the date of the Initial Distribution (the
“Second Distribution”) and (ii) a third distribution will occur on the first
payroll date following the date that is one-hundred and eight (108) months
following the date of the Initial Distribution (the “Third Distribution”). The
Second Distribution shall consist of 80% of the Cash Distributions due to the
Grantee calculated as of the applicable Measurement Date. The Third Distribution
shall consist of 100% of the Cash Distributions due to the Grantee calculated as
of the applicable Measurement Date.  Subject to the 80% payout limitations
described above with respect to the Initial Distribution and the Second
Distribution, amounts distributed to the Grantee will be based on actual carried
interest distributions of the Participating Carry Funds from the prior
Measurement Date through the current Measurement Date (and in the case of the
Initial Distribution, from the date of grant of the Percentage Points to the
Grantee through the applicable Measurement Date). For the avoidance of doubt,
the twenty percent (20%) of Cash Distributions not included in the Initial
Distribution and the Second Distribution shall remain in the Total Share Carry
Pool for purposes of calculating subsequent Cash Distributions.

 

(d)

Restrictive Covenant Obligations.  The Award Agreement evidencing the grant of
Percentage Points granted under the Plan shall include restrictive covenant
obligations as determined by the Committee in its sole

4

--------------------------------------------------------------------------------

EXHIBIT 10.35

 

discretion, including a requirement not to disclose proprietary information,
disparage the Company or any of its Affiliates or employees of the Company or
any of its Affiliates, solicit clients or hire away employees of the Company or
any of its Affiliates.

 

(e)

Forfeiture. If at any time during the Grantee’s employment with the Company or
an Affiliate or following the Grantee’s Good Leaver Date, the Grantee either (i)
engages in Competitive Activity or (ii) violates any of the restrictions set out
in the Restrictive Covenant Obligations, in each case, as determined by the
Committee in its sole discretion (and without regard to the actual
post-employment duration of such Restrictive Covenant Obligations):

 

(i)

the Grantee’s Percentage Points shall be forfeited and the Grantee shall not be
entitled to receive any Cash Distributions with respect thereto; provided, that
(1) the Committee may provide, by adoption of any administrative rule, guideline
or practice governing the Plan as it shall from time to time deem advisable in
accordance with Section 3 or in any Award Agreement, or may determine in any
individual case, that the restrictions or forfeiture conditions relating to the
Percentage Points will be waived in whole or in part in the event of a
termination of employment resulting from specified causes and (2) the Committee
may, in other cases, waive in whole or in part the forfeiture of the Percentage
Points; and

 

(ii)

the Company shall have the right to require the Grantee to repay to the Company
the gross, pre-tax amount of the most recent Cash Distribution received by the
Grantee with respect to the Percentage Points.

 

(f)

Clawback Policy.  Any grant of Percentage Points pursuant to the Plan shall be
subject to the Company’s Clawback Policy, as it may be amended from time to time
(the “Clawback Policy”).  Subject to the terms of the Clawback Policy, in the
event that a determination is made under the Clawback Policy that the Grantee
engaged in fraud or willful misconduct that caused the need for a significant
restatement of BlackRock’s financial statements, (i) the Grantee shall repay to
the Company the Cash Distributions delivered to the Grantee as determined to be
repaid under the Clawback Policy and (ii) the Percentage Points shall be
forfeited and the Grantee shall not be entitled to receive any further Cash
Distributions with respect thereto.

 

(g)

Other Provisions.  Percentage Points may be subject to such other conditions as
the Committee may prescribe in its discretion or as may be required by
applicable law.

7.

Claims Appeal Procedure.

 

(a)

The Grantee may make a claim pursuant to the Plan or any Award granted
thereunder in writing to the Committee (or its designee) (the “Administrator”).
The Administrator shall make all determinations concerning such claim. Any
decision by the Administrator denying such claim shall be in writing and shall
be delivered to the Grantee, or if applicable, anyone who makes a claim in
respect of the Grantee. Such decision shall set forth the specific reasons for
denial in plain language. Pertinent provisions of the Plan and Award Agreement
shall be cited and, where appropriate, an explanation as to how the claimant can
perfect the claim will be provided, including a description of any additional
material or information needed to perfect the claim. The notice of benefit
denial shall also provide a description of the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse determination on review. This notice of denial of benefits will be
provided within ninety (90) days of the Administrator’s receipt of the
claimant’s claim for benefits, unless the Administrator determines that special
circumstances require an extension of up to ninety (90) additional days to
process the claim, in which case the Administrator will notify the claimant of
the extension prior to the expiration of the initial ninety (90) day period and
the special circumstances that warrant the extension. If the Administrator fails
to notify the claimant of the Administrator’s decision regarding the claim, the
claim shall be considered denied, and the claimant shall then be permitted to
proceed with an appeal as provided in Section 7(b).

If the claim involves a determination of Disability, the Administrator shall
furnish the Grantee, or if applicable, anyone who makes a claim in respect of
the Grantee, with notice of the denial within forty-five (45) days of the date
the original claim was filed. In addition to satisfying the general notice of
denial requirements described above, the Administrator must provide the Grantee
with (a) an explanation of the basis for disagreeing or not following (i) the
views of the health professionals treating the Grantee or

5

--------------------------------------------------------------------------------

EXHIBIT 10.35

vocational professionals who evaluated the Grantee, (ii) the views of the
medical or vocational experts whose advice was obtained in connection with the
Grantee’s claim or (iii) a disability determination by the Social Security
Administration, (b) an explanation of the scientific or clinical judgment for
the determination if the determination is based upon a medical necessity or
experimental treatment or a statement that such explanation will be provided
free of charge, (c) the internal rules, guidelines, protocols, standards or
similar criteria that were relied upon in making the determination or a
statement that such rules, guidelines, protocols, standards or similar criteria
do not exist, and (d) a statement that the Grantee is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for Disability benefits.

 

(b)

A claimant who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Administrator
shall schedule an opportunity for a full and fair review of the issue within
thirty (30) days of receipt of the appeal. During such review, the Administrator
shall provide the claimant with the opportunity to submit written comments,
documents, records or other information related to the claim for benefits. The
Administrator will provide claimants, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The decision on
review shall set forth specific reasons for the decision, and shall cite
specific references to the pertinent award provisions on which the decision is
based. Following the review of any additional information submitted by the
claimant, either through the hearing process or otherwise, the Administrator
shall render a decision on the review of the denied claim. The Administrator
shall make a decision regarding the merits of the denied claim within sixty (60)
days following receipt of the request for review (or within one hundred twenty
(120) days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). The Administrator
shall deliver the decision to the claimant in writing. If an extension of time
for reviewing the appealed claim is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. If the decision on review is not furnished within
the prescribed time, the claim shall be deemed denied on review. The decision on
review shall set forth specific reasons for the decision, and shall cite
specific references to the pertinent award provisions on which the decision is
based.

If the claim involves a determination of Disability, the Grantee will have
one-hundred eighty (180) days from the receipt of the denial notice in which to
make written application for review with the Administrator. The Administrator
shall issue a decision on such review within forty-five (45) days after receipt
of an application for review.      

8.

General Provisions.

 

(a)

Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.

 

(b)

Compliance with Section 409A.  Awards granted under the Plan are intended to
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, the Plan and each Award Agreement
shall be interpreted and administered to be in compliance therewith or exempt
therefrom, as applicable. Each amount to be paid under any Award Agreement shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. Notwithstanding anything to the contrary in the Plan or any other plan
or agreement of the Company or any of its Affiliates, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable during the six (6) month
period immediately following the Grantee’s separation from service shall instead
be paid on the first business day after the date that is six (6) months
following the Grantee’s separation from service (or, if earlier, the Grantee’s
date of death).  The Company makes no representation that any or all of the
payments or benefits described in this Plan will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Grantee shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A.   

 

(c)

Forfeiture Events; Clawback. In addition to any forfeiture provisions otherwise
applicable to an Award, a Grantee’s right to any payment or benefits with
respect to an Award shall be subject to reduction, cancellation,

6

--------------------------------------------------------------------------------

EXHIBIT 10.35

 

forfeiture, clawback or recoupment (i) in accordance with any clawback,
recoupment or similar policy of the Company as in effect from time to time or
(ii) as required by applicable law.

 

(d)

No Right to Continued Employment. Nothing in the Plan or in any Award granted
under the Plan or in any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ of the Company or any Affiliate or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Company or any such
Affiliate to terminate such Grantee’s employment.

 

(e)

Withholding and Other Taxes. The Company or any applicable Affiliate is
authorized to withhold from any payment relating to an Award granted under the
Plan or any other payment to a Grantee, amounts of withholding and other taxes
due in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Grantees to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to any Award.

 

(f)

Amendment and Termination. The Committee may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Grantee, without such Grantee’s consent, under any Award
theretofore granted under the Plan.

 

(g)

No Rights to Awards; No Rights as a Partner. No Grantee or Eligible Individual
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Grantees. The Percentage Points do not
give any rights to a Grantee as a limited or general partner of the
Participating Carry Funds.  

 

(h)

Unfunded Status of Awards. The Percentage Points represent an unfunded,
unsecured promise to a Grantee to receive a payment from the Company. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company.  The
Percentage Points do not give a Grantee any rights or entitlement to any of
Company’s assets, and Company will satisfy the payments to a Grantee out of its
general unallocated assets.

 

(i)

Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of New York without giving
effect to the conflict of laws principles thereof.

 

 

7